EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joohee Lee on March 19, 2021.

The application has been amended as follows:
IN THE CLAIMS:
Claim 12.  In line 8, after “the solvent”, insert ---, wherein the organic acid
comprises a glucaric acid in which a potassium cation (K+) is present in the form
of a salt at only one end, and wherein the chelating agent is ethylenediamine
tetraacetic acid---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Initially, the examiner makes of record that previously withdrawn claims 12-20 have been rejoined.
Vockenroth et al, WO 2018/007298, discloses a machine-dishwasher agent containing 0.1-30% by weight of at least one saccharide acid or at least one salt of a saccharide acid, and 0.1-30% by weight of at least one amino carboxylic acid or at least one salt of an amino carboxylic acid (see abstract of WO 2018/007298).  It is further +) is present in the form of a salt at only one end, as required by applicant in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
March 19, 2021